SCHOONOVER, Judge,
dissenting.
I respectfully dissent. A trial court’s ruling on a motion to suppress comes to this court with a presumption of correctness. Therefore, we must interpret the evidence, reasonable inferences, and deductions derived therefrom in a manner most favorable to upholding the ruling. McNamara v. State, 357 So.2d 410 (Fla.1978).
*551An independent review of the record in the case sub judice fails to reveal anything that would overcome this presumption. Furthermore, the record reflects that the trial judge met the requirements of Peterson, even though he did not use the magic word “voluntary” when denying the appellant’s motion to suppress. See Antone v. State, 382 So.2d 1205, cert. denied, 449 U.S. 913, 101 S.Ct. 287, 66 L.Ed.2d 141 (1980). I, accordingly, would affirm.